Citation Nr: 0923380	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression, to 
include anxiety and panic attacks.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 until May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The RO has characterized the claim as one for service 
connection for depression; however, the record reflects the 
RO previously denied claims for entitlement to service 
connection for depression in April 1992 and July 1995.  
Irrespective of the RO's characterization, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claims of service connection for 
schizophrenia. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the Board has recharacterized the issue for 
consideration to more accurately reflect the provisions of 
law under which the appeal must be considered. See 38 C.F.R. 
§ 19.35 (Providing that the RO's certification of an appeal 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue).

In this decision the Board reopens the claim for service 
connection for depression.  The Board has carefully reviewed 
the evidence of record, and regretfully finds that the 
reopened claim must be REMANDED.  This issue and the issue of 
entitlement to TDIU are being REMANDED and are addressed in 
the REMAND portion of the decision below.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  A July 1995 rating decision which denied service 
connection for depression is final.
	
2.  The evidence associated with the claims file subsequent 
to the July 1995 rating decision relates to an unestablished 
fact necessary to substantiate the claim for depression and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final July 1995 determination 
wherein the RO denied the Veteran's claim of entitlement to 
service connection for depression is new and material, and 
the Veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran seeks service connection for depression to 
include anxiety and panic attacks.  Claims for service 
connection for depression were previously considered and 
denied by the RO in rating decisions dated in April 1992 and 
July 1995.  The Veteran did not appeal the decisions and as 
such, the decisions are final. 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant in June 2004 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the July 1995 rating decision that denied 
service connection for a depression, the evidence of record 
consisted of service treatment records, VA outpatient 
treatment records and private medical records.  Subsequently, 
additional VA outpatient treatment records, private medical 
records and statements from private employers have been 
associated with the claims file.  Additionally, the Veteran 
presented testimony at an April 2009 Board hearing.

The evidence submitted subsequent to the July 1995 rating 
decision is new, in that it was not previously of record and 
is also material.  The claim for depression was initially 
denied in an April 1992 rating decision as there was no 
evidence of treatment for depression during service.  The 
Veteran sought to reopen the claim in July 1995 and the RO 
denied the claim as the Veteran had not submitted new and 
material evidence.  Subsequent to the final July 1995 
decision, the Veteran provided testimony at an April 2009 
Board hearing and explained that although he was not treated 
for depression during service, he had discussed depression 
with his sergeant.  He further testified that the anxiety and 
depression were the reason for his hardship discharge from 
service in 1991.  Presuming such evidence is credible for the 
limited purpose of ascertaining its materiality, the 
additional evidence received since the July 1995 rating 
decision suggests he had symptoms of anxiety and depression 
during service. See Kent, 20 Vet. App. at 10.

Therefore, the evidence submitted since the final July 1995 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for depression, to 
include anxiety and panic attacks, is reopened.

ORDER

New and material evidence having been submitted, the claim 
for service connection for depression, to include anxiety and 
panic attacks is reopened.  To this extent and to this extent 
only, the appeal is granted.


REMAND

Having reopened the claim for service connection the Board 
finds additional development is necessary prior to 
adjudication on the merits of the claim.

During the April 2009 Board hearing the Veteran indicated he 
has been in receipt of Social Security Administration 
disability benefits, in part for anxiety and depression.  
However, complete copies of the medical records upon which 
any disability decision was based, as well as any agency 
decision with the associated List of Exhibits, have not been 
made part of the claims file.  VA's duty to assist extends to 
obtaining records from the Social Security Administration. 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the Veteran has a claim for service connection pending, the 
Board cannot proceed with the TDIU claim until there has been 
final adjudication of the Veteran's other claim. Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the Veteran's 
claims of entitlement to service connection for depression.

Furthermore, the Board is of the opinion that another VA 
examination is warranted.  The record indicates that the last 
general VA examination provided to the Veteran in order to 
determine whether his service-connected disabilities 
prevented him from obtaining and securing substantially 
gainful employment was in February 2005.  This examiner 
opined that the difficulties in employment were secondary to 
the anxiety and depression; however, the examiner continued 
to state the Veteran also had difficulty in work from his 
bilateral knee condition and diabetes.  Accordingly, as the 
examiner did not opine as to the cumulative effect of his 
service-connected disabilities on his employment without 
consideration of non-service connected disabilities, VA must 
afford him another VA examination.  The record further 
indicates that since this examination, the Veteran has 
indicated that his service-connected disabilities have 
worsened.  As such, the Board must remand this matter to 
afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his service-connected disabilities. 
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
Veteran's entitlement to benefits was 
based.

2.  The RO/AMC should readjudicate the 
issues of entitlement to service 
connection for depression. 

3.  The RO/AMC shall afford the Veteran a 
VA medical examination or examinations, to 
be conducted by a qualified physician, to 
ascertain whether one or more of his 
service-connected disabilities have made 
the Veteran incapable of sustaining 
regular substantially gainful employment.  
In forming the opinion, the examiner 
should disregard both the age and the non-
service- connected disabilities of the 
Veteran.  The examiner should specifically 
address the cumulative effect of the 
Veteran's disabilities on his employment.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  When the development requested has 
been completed, the TDIU claim should 
again be reviewed by the RO/AMC on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


